DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 28, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-20 are pending. Claims 3-5 and 18-20 are withdrawn. Claims 1, 2, and 6-17 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, and 6-17) and the following species (claims 1, 2, 6, 7, 9, 10, and 12-17) in the reply filed on June 9, 2020 is acknowledged:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


=Y1 is =O
X1 is –CR5R5a-, and –R5 = -R5a = -H
-R1 = -R1a = -H
-R2 = R2a = -H,
-R4 or –R4a = C1-6 alkyl (-CH3), and R4 or –R4a = H, which is substituted with –L2-Z;
Wherein –L2 is –CH2-
D is “a protein moiety”
While Applicant does not appear to explicitly state variable –Z, as evidenced by Applicant’s provided structure above of the elected species, -Z appears to be a methyl-capped PEG polymer, which is a water-soluble polymer. Thus, the elected species reads on claims 1, 2, 6, 7, 9, 10, and 12-17.
	Note: It is noted that the elected species does not appear to read on the instant claims. In particular, in Applicant’s elected species, R2 is H, which is directly connected to the nitrogen marked with the asterisk. However, independent claim 1 requires R2 to be connected to the nitrogen marked with the asterisk through an SP3-hybridized carbon atom. As Applicant’s species does not read on the instant claims, the rejections set forth herein below are directed to the genus structure.

Specification
The disclosure is objected to because of the following informalities: all instances of C1 alkenyl and C1 alkynyl should be corrected to C2 alkenyl and C2 alkynyl respectively as both require at least 2 carbons. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a prodrug comprising a conjugate D-L, wherein L comprises a linker moiety –L1 represented by formula (I) as shown in claim 1, wherein –L1 is substituted with one to five moieties –L2-Z, and is optionally further substituted. 
The limitations “-L comprises…” (claim 1), “-L1…is optionally further substituted…” (recites no specific substituents) (claim 1), and “-Z comprises…” (claims 6-11) fail to comply with the written description requirement because the claims are directed to a specific chemical structure, and the aforementioned limitations either allow for unrecited chemical structures or moieties with the recitation of the transitional phrase “comprising”, or allow any chemical structure to be used as a substituent by not explicitly reciting what the possible substituents are. Thus, the claims essentially have no “end point” of what substituents may be used and what chemical structures may be formed. The claims encompass, for example, moieties that have not yet been discovered or synthesized to be used as substituents. Thus, while Applicant describes wherein L is –L1 as recited in the instant claims, Z are the variables explicitly recited in the claims, and wherein the optional substituents are those recited in, for example, the instant Specification on page 15, lines 17-28, Applicant fails to provide an adequate written description to support the full breadth of the claims, which include compounds of L having any group or moiety (e.g., simple hydrocarbon chains, large ring groups, proteins, peptides, polymers, drugs molecules, etc.) attached thereto, including those that have not yet been synthesized or discovered.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the preamble of the claim recites “a prodrug…comprising: a conjugate D-L”. The instant Specification defines “prodrug” to mean a biologically active moiety reversibly and covalently connected to a specialized protective group through a reversible prodrug linker moiety. Thus, as defined, a prodrug appears to be referring to a chemical structure (i.e. D-L as defined in claim 1). However, the transitional phrase, “comprising” allows for unrecited elements. It is unclear what other unrecited chemical structures or moieties are encompassed by the prodrug structure, and therefore unclear what resulting prodrug structures are and are not encompassed by the claim. Thus, the metes and bounds of the claim are unclear.
With regards to claim 1, the claim recites “-L comprises…” This limitation renders the claim indefinite because L represents a variable of a chemical structure, and because the transitional phrase “comprising” allows for unrecited elements, it is unclear as to what other unrecited chemical structures or moieties are encompassed by the variable, L. For example, it is unclear if chemical structures wherein L1 is a substructure of a much larger complete structure is encompassed by the claim or not. Thus the metes 
With regards to claims 1 and 16, for X1, -CR5R5a- renders the claims indefinite because as currently written, it is unclear if the R groups are intended to be substituents of C, if they are intended to be in a chain with C, or if only R5 is a substituent of C and R5a is a substituent of R5. For the purposes of examination below, the R groups will be interpreted as both being substituents of the C, as is shown in, for example, the instant Specification’s formula (Ia) on page 40. If the R groups are intended to be substituents of C, Examiner kindly suggests adding parenthesis around the R5R5a (i.e. –C(R5R5a)-) thus being consistent and clear throughout the claim for indicating substituents (e.g., see Markush group for interruptions at the top of the second page of the claim set).
With regards to claim 1, for X1, -NR5- renders the claim indefinite because as currently written, it is unclear if the R group is intended to be a substituent of N, or if it is intended to be in a chain with N. For the purposes of examination below, the R group will be interpreted as a substituent of the N, as is shown in, for example, the instant Specification’s formula (Ic) on page 46. If the R group is intended to be a substituent of N, Examiner kindly suggests adding parenthesis around the R5 (i.e. –N(R5)-) thus being consistent and clear throughout the claim for indicating substituents (e.g., see Markush group for interruptions at the top of the second page of the claim set).
Further regarding claim 1, as the claim is currently written, the limitation “provided that the nitrogen marked with the asterisk is connected to R2 through an SP3-hybridized carbon atom” is indefinite because it is unclear if the SP3-hybridized carbon atom is part of R2 or if it a separate entity from R2 (e.g., N*-X-R2, wherein X represents the SP3-hybridized carbon atom-containing moiety). For example, in the case that R2 positioned as shown in formula (I) is CH3, it is unclear if R2 is considered to be CH3 (SP3-hybridized carbon atom is a part of R2) or if R2 is considered to be H (SP3-hybridized carbon atom is separate from R2).
Further regarding claim 1, the limitation “-L1…is optionally further substituted” is indefinite because there is no indication of what the substituents are. Because there is no limit on what substituents 1 can be as it can substituted with any moiety. Thus, the metes and bounds of the claim are unclear.
With regards to claims 6-11 the claims all recite the limitation “-Z comprises…” This limitation renders the claims indefinite because Z represents a variable of a chemical structure, and because the transitional phrase “comprising” allows for unrecited elements, it is unclear as to what other unrecited chemicals structures are encompassed by the variable, Z, and therefore unclear what resulting prodrug structures are and are not encompassed by the claim. Thus, the metes and bounds of the claim are unclear. Examiner kindly suggests amending the claims to recite “-Z is…” to remedy the issue.
Claims 2 and 12-17 are subsequently rejected as they encompass the limitations of the rejected claim 1 and do not remedy the issues discussed above.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that with regards to the use of the term “comprises” to describe variables L and Z, the skilled artisan is aware of the difficulty associated with accommodating for the structural variation of a prodrug as defined by claim 1, and thus would understand that the use of the term “comprises” cannot be removed or replaced without unduly restricting the scope of the claimed invention.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. L and Z are variables for a specific position of the claimed chemical structure, not a genus or generic term for a type of component, for example, that one of ordinary skill in the art would understand what unrecited elements are and are not within the metes and bounds of the claims. Thus, as L and Z are arbitrary, placeholder variables for a specific chemical structure, without the full definition or scope of each of the variables, it is unclear what structures are and are not encompassed by the claim. Thus, the metes and bounds of the claims are unclear. Examiner kindly suggests amending the claims to recite “-L is…” and “-Z is…” to remedy the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cleemann et al. (Cleemann) (US 2011/0053848 A1; published Mar. 3, 2011) and evidenced by Hersel et al. (Hersel) (WO 2006/003014 A2; published Jan. 12, 2006).
Applicant claims a prodrug or a pharmaceutically acceptable salt thereof comprising: a conjugate D-L; wherein D is a primary or secondary amine-comprising biologically active moiety; and L comprises a linker moiety –L1 as defined in the instant claim 1.
It is noted that the rejection is directed to the genus structure. As noted above, the elected species does not appear to read on the instant claims.
Cleemann discloses prodrug or a pharmaceutically acceptable salt thereof comprising a drug linker conjugate D-L, wherein –D is an amine containing biologically active moiety; and –L is a non-biologically active linker moiety –L1 represented by formula (1), wherein the dashed line indicates the attachment to the amine of the biologically active moiety (abstract):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Cleemann’s formula (1) reads on the instant claim 1’s L1 when:
R1 and R1a are each H (para.0021)
X is C(R4R4a)-C(R5R5a) (para.0020)
R4, R4a, R5, R5a are each H (para.0021)
R4a is substituted with N(R9R9a) (para.0055)
R9 is CH3 (para.0055)
R9a is H (para.0055)
X1 is C (para.0020)
X3 is O (para.0020)
X2 is C(R7R7a) (para.0020)
R7 and R7a are each H (para.0021)
R2 and R2a are each H (para.0021)
R3a is H (para.0021)
R3 is C1-alkyl (para.0021)
The above instance of Cleemann’s formula (1) corresponds to the following variables in L1 of the instant claims 1 and 15-17
Y1 is O
X1 is -CR5R5a-
R5 and R5a are each H
R1 and R1a are each H
R2 is C1-alkyl or H connected through an SP3-hybridzed carbon atom 
R3 is H
R4 is H
R4a is C3-alkyl interrupted by –N(R7)-
R7 is H
Cleemann discloses that L1 is substituted with one to four groups L2-Z, wherein L2 is a single chemical bond or a spacer; and Z is a carrier group (para.0021, 0057). More preferably, L2 is a C1-20 alkyl chain (para.0059). 
Z is preferably a polymer of at least 500 Da or a C8-18 alkyl group, a protein, or linear or branched PEG with a molecular weight from 2,000-150,000 Da. Z may also be hyaluronic acid (water soluble polymer) or a hydrogel (para.0075-0079). Cleemann discloses that the hydrogels to be used are known in the art. Suitable hydrogels that may be used are described in WO 2006/003014 (Hersel) (para.0084). As evidenced by Hersel, the hydrogel may be a poly(ethylene glycol) hydrogel (reading on hydrogel comprising 100% PEG) or poly(ethylene glycol acrylamide) (reading on hydrogel comprising about 47% PEG1) (Hersel claim 30, 32).
Cleemann’s formula (1) reads on the instant claim 14’s L1 when:
R1 and R1a are each H (para.0021)
X is C(R4R4a)-C(R5R5a) (para.0020)
R4, R4a, R5, R5a are each H (para.0021)
R4a is substituted with N(R9R9a
R9 is CH3 (para.0055)
R9a is H (para.0055)
X1 is C (para.0020)
X3 is O (para.0020)
X2 is C(R7R7a) (para.0020)
R7 and R7a are each H (para.0021)
R2 and R2a are each H (para.0021)
R3a is H (para.0021)
R3 is H (para.0021) substituted by L2-Z
L2 is C1-alkyl (para.0059)
The above instance of Cleemann’s formula (1) corresponds to the following variables in L1 of the instant claim 14:
Y1 is O
X1 is -CR5R5a-
R5 and R5a are each H
R1 and R1a are each H
R2 is C1-alkyl or H connected through an SP3-hybridzed carbon atom 
R3 is H
R4 is H
R4a is H which is substituted by –L2-Z
L2 is C3-alkyl chain interrupted by –N(Ry3)-
Ry3 is H
Cleemann’s D, which is an amine containing biologically active moiety, may be a primary or secondary amine-containing drug (para.0026; Fig.1). D may be a small molecule bioactive agent with at least one primary or secondary amino group (para.0067, 0073). 


	While the aforementioned structures of Cleemann’s L1 do not appear to be exemplified in Cleemann, Cleemann renders obvious the instant claims because Cleemann’s L1 structures as discussed above are encompassed by the structures of the instant claims. Furthermore, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to use Cleemann’s structures as discussed above as such structures are directed to known D-L drug linker conjugates to enhance physicochemical or pharmacokinetic properties of primary or secondary amine-comprising biologically active moieties, and is a linker that allows an autocatalytic cleavage to release a drug in an unmodified form without remaining residues originating from the linker.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art references is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,906,847 B2 (USPN 847). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping prodrugs of a conjugate D-L, wherein D is a nitrogen containing biologically active moiety (e.g. small molecule bioactive agent with at least one primary or secondary amino group), and L is linker moiety –L1, wherein L1 is substituted with one to four groups L2-Z, wherein L2 is a single chemical bond or a spacer moiety; and Z is a carrier moiety. USPN 847’s L1 is represented by formula (I) as shown in USPN 847’s claim 1. USPN 847’s formula (I) shown in claim 1 reads on the instant claim 1’s L1 when the variables are as discussed above in the rejection under 35 U.S.C. 103 over Cleemann (USPN 847’s P.G. Pub.).

Conclusion
Claims 1, 2, and 6-17 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Molecular weight of PEG = approximately 62 g/mol; molecular weight of acrylamide = approximately 71 g/mol